George Rose Smith, J., dissenting. I think this decree should be reversed. It is often said that the courts should not and do not make contracts for the parties, and in my opinion that is even more reason for saying that the courts should not make gifts for the parties. Yet that seems to be what the majority are doing in this instance. There come to mind three separate ways by which C. M. Vincent might have transferred this bank deposit to his sister Emetine. First, it might have been done by will, but there is no suggestion that a testamentary disposition was made. Second, an inter vivos gift might have been effected, but the proof does not sustain the appellee’s contention that a gift was completed. The law sensibly requires that a gift be consummated by delivery, which vividly brings home to the donor the fact that he is parting with his property and at the same time supplies the donee with positive concrete proof that a gift was really intended. Here C. M. Vincent probably had, as Professor Brown expresses it in § 39 of his work on Personal Property, “two contradictory intentions, one, the general desire to make a gift, and two, the desire to retain control over the property until some future event, usually the donor’s death, renders Ms first desire irrevocable. This, however, under the law cannot be accomplished. A valid gift requires that the donor presently relinquish to the donee full dominion and control over the thing given. ’ ’ It goes without saying that C. M. Vincent did not release control over this bank account during his lifetime. Had Emeline attempted to assert the existence of a completed gift before her brother’s death her complaint would obviously have been demurrable, for C. M. Vincent undoubtedly intended to and did retain at least partial control of the account. In order for the bare fact of death to complete the gift the statute of wills must be complied with. Third, a joint bank account might have been created, which is the view taken by the majority opinion. It seems to me that the majority have confused Vincent’s absolute power to give away his property, a power which he did not exercise, with his limited privilege of entering into a contract with the bank. Our statute permits a bank to set up joint accounts with the right of survivorship, but certainly no banking institution is required to establish accounts of this kind. The relationship being purely contractual, every bank is free to adopt a policy of refusing to accept any joint accounts whatever. Since the Bank of Rector had the power to reject any application for a joint account, it certainly had the authority to impose any conditions that it chose. By the undisputed evidence its rule was that a single account could be made into a joint one only by the presentation of a check for the sum on deposit. 1 am at a loss to understand the majority’s suggestion that the Bank of Sector was under some duty to embody this requirement in the language of its signature card. It was certainly enough for the bank to bring the requirement to the attention of Vincent’s sister, who acted as his agent in the matter; her knowledge was in law his knowledge. That was done, but Vincent failed to accomplish the requested transfer of funds, even though the proof shows that he was still able to, and did, write another check upon the account. It could not conceivably have been contended, one hour before C. M. Vincent’s death, that there had been created a joint account which the bank was bound to honor. That being true, the account now comes into existence not by the act of the parties but by the intervention of the court.